           Case 1:21-cv-01118-JPC Document 10 Filed 03/01/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FIONA MURPHY,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       21 Civ. 1118 (JPC)
                  -v-                                                  :
                                                                       :            ORDER
DEPARTMENT STORES NATIONAL BANK et al.,                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On February 25, 2021, Plaintiff Fiona Murphy filed a Notice of Voluntary Dismissal with

Prejudice as to Defendant Department Stores National Bank pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i). (Dkt. 7). Because Rule 41(a)(1)(A)(i) allows a plaintiff to dismiss an

action without a court order, the Clerk of Court is respectfully directed to terminate Defendant

Department Stores National Bank from this action.

        The same day, Plaintiff also filed a Notice of Settlement as to Defendant Equifax

Information Services, LLC (Dkt. 8) and a Notice of Settlement as to Defendant TransUnion, LLC

(Dkt. 9). In these two notices, Plaintiff advised the Court that she is finalizing settlement with these

Defendants and requests that the Court excuse them from all future appearances and deadlines until

the matter is dismissed. Plaintiff’s request is granted, and the Court holds in abeyance all deadlines

in this action. If this action is not dismissed by March 26, 2021, the parties are ordered to file a

joint status letter with the Court by that date. In that status letter, the parties shall address (1) the
          Case 1:21-cv-01118-JPC Document 10 Filed 03/01/21 Page 2 of 2


status of settlement negotiations and (2) whether the parties request a referral to the Court-annexed

mediation program or to the Honorable Sarah Netburn for a settlement conference.

       SO ORDERED.

Dated: March 1, 2021                                 __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
